DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This application is in response to the filing on August 29, 2019 Claim(s) 1-20 are pending and are examined below. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-10, 12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claims 1, 3 and 6-9 are directed to a system for generating map data associated with one or more objects in a region (i.e., a machine). Therefore, claims 1, 3, and 6-9 are within at least one of the four statutory categories. 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitation that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 1 recites:
A system for generating map data associated with one or more objects in a region, the system comprising: 
a memory configured to store instructions; 
one or more processors configured to execute the instructions to: 
receive point cloud data associated with the region; 
generate a georeferenced top down raster image of the region, based on the point cloud data, wherein the georeferenced top down raster image is indicative of a top surface of each of the one or more objects; 
determine boundary data of the top surface of each of the one or more objects, based on the georeferenced top down raster image; and 
generate the map data associated with the one or more objects, based on the boundary data of the top surface of each of the one or more objects.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. For example, “receive point cloud data associated with the region” is a mental process since the human mind is able to retrieve point cloud data for an area such as objects or pedestrians. The limitation “A system for generating map data associated with one or more objects in a region”  is a mental process because a user can mentally associate a map of different objects in a certain location such as associating a highway with a previous accident. The limitation “generate a georeferenced top down raster image of the region, based on the point cloud data, wherein the georeferenced top down raster image is indicative of a top surface of each of the one or more objects” is a mental process as the user can mentally generate an image of the top surface of an object associating point cloud data. The limitation “determine boundary data of the top surface of each of the one or more objects, based on the georeferenced top down raster image” is a mental process because the user can also determine the boundaries of each object while associating the top surface of each object. Finally, the limitation “generate the map data associated with the one or more objects, based on the boundary data of the top surface of each of the one or more objects” is a mental process because like the limitation “generating map data associated with one or more objects in a region”, the user can mentally generate a map based on the boundary data of the top surface of objects. Accordingly, the claim recites at least one abstract idea.
Claim 1 recites:
A system for generating map data associated with one or more objects in a region, the system comprising: 
a memory configured to store instructions; 
one or more processors configured to execute the instructions to: 
receive point cloud data associated with the region; 
generate a georeferenced top down raster image of the region, based on the point cloud data, wherein the georeferenced top down raster image is indicative of a top surface of each of the one or more objects; 
determine boundary data of the top surface of each of the one or more objects, based on the georeferenced top down raster image; and 
generate the map data associated with the one or more objects, based on the boundary data of the top surface of each of the one or more objects.
	For the following reason(s), the examiner submits that the above identified (bolded) additional
limitations do not integrate the above-noted abstract idea into a practical application. Regarding the limitations “a memory configured to store instructions” and “one or more processors configured to execute the instructions…”, the examiner submits that these limitations amount to one or more generic computing components to apply the above-noted abstract idea by merely using a computer readable storage to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., a random access memory (RAM) or suitable logic (Paragraph [0042]). 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the
limitation(s) add nothing that is not already present when looking at the elements taken individually. For
instance, there is no indication that the additional elements, when considered as a whole, reflect an
improvement in the functioning of a computer or an improvement to another technology or technical
field, apply or use the above-noted judicial exception to affect a particular treatment or prophylaxis for
a disease or medical condition, implement/use the above-noted judicial exception with a particular
machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular
article to a different state or thing, or apply or use the judicial exception in some other meaningful way
beyond generally linking the use of the judicial exception to a particular technological environment, such
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP
§ 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical
application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the Revised Guidance, independent claim 1 does not include additional
elements (considered both individually and as an ordered combination) that are sufficient to amount to
significantly more than the judicial exception for the same reasons to those discussed above with
respect to determining that the claim does not integrate the abstract idea into a practical application.
The elements of using a memory and circuit logic to perform the limitations amounts to nothing more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Regarding Claim 2:
Dependent claim 2 specifies limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea (“generate a georeferenced top down raster image…”). However, additional limitations are recited that amount to "significantly more". The limitation “filter one or more points of the point cloud data falling below a threshold height…” is not a mental process since filtering based on a threshold requires accuracy which may need more than the human mind to perform this step. 
Regarding Claim 3:
Dependent claim 3 specifies a limitation that elaborates on the abstract idea of claim 1 (“determining the boundary data of the top surface of each of the one or more objects”) and thus is directed to an abstract idea nor does it recite additional limitations that integrates the claim into a practical application or amounts to "significantly more" for similar reasons as those presented above in regards to Claim 1. In Claim 3, the elaboration “based on one or more of a semantic image segmentation…” is a mental process because semantic segmentation involves extracting just one part of an image. For example, suppose an image contains X in the top left corner of that image, the user would want to notice that location in the image due to some particular relevance. 
	Regarding Claims 4-5:
Dependent claims 4-5 specify limitations that elaborate on the abstract idea of claim 1 and thus are directed to an abstract idea. However, additional limitations are recited that amount to "significantly more". While determining a median or center of an object is a mental process, the user may not be able to see which part of the object is the center. If it is the top surface, the user will not be able to determine which section of the top surface is the median. This would require external techniques such as processors. 
Regarding Claim 6: 
Dependent claim 6 includes limitations that recite an abstract idea (emphasized below).
The system of claim 1, wherein the one or more processors are further configured to: 
receive GPS probe data associated with each of the one or more objects; 
determine a trace of one or more devices within the boundary data associated with each of the one or more objects, based on the GPS probe data; and 
determine a direction of travel associated with each of the one or more objects, based on the trace of the one or more devices.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. For the limitation “determine a trace of one or more devices within the boundary data associated with each of the one or more objects, based on the GPS probe data”, the user can look into the boundary data and notice the devices associated with one or more objects. An example of this would be a driver noticing a gas station symbol on a highway. The driver is able to associate that with a gas station in the upcoming interchange. For the limitation “determine a direction of travel associated with each of the one or more objects, based on the trace of the one or more devices”, the user can associate a direction based on the object. For example, once the driver notices that there is a gas station ahead, the driver is able to determine the direction of the route based on the particular fuel station. Accordingly, the claim recites at least one abstract idea.
Claim 6 recites: 
The system of claim 1, wherein the one or more processors are further configured to: 
receive GPS probe data associated with each of the one or more objects; 
determine a trace of one or more devices within the boundary data associated with each of the one or more objects, based on the GPS probe data; and 
determine a direction of travel associated with each of the one or more objects, based on the trace of the one or more devices.
For the following reason(s), the examiner submits that the above identified (bolded) additional limitations do not integrate the above-noted abstract idea into a practical application. The bolded limitation “…wherein the one or more processors…” is generally analogous to the bolded limitation in Claim 5 (“The system of claim 4, wherein the one or more processors are further configured to”), so Applicant should see the explanation already given for the bolded limitation constituting generic computing components which will not be repeated for sake of brevity. Regarding the bolded limitation “receive GPS probe data associated with each of the one or more objects”, the examiner submits that this limitation amounts to mere data-gathering, which is a form of insignificant pre-solutionary activity.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding Claim 7: 
Dependent claim 7 includes limitations that recite an abstract idea (emphasized below).
The system of claim 6, wherein the one or more processors are further configured to determine a speed limit associated with each of the one or more objects based on speed data captured in the GPS probe data.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. In the underlined limitation, the driver can determine the speed limit based on the driver seeing how fast the object is moving toward the driver. So, if the driver who is driving at the required speed limit notices Vehicle A’s relative distance is closing at a faster time, the driver can infer that vehicle A is exceeding the speed limit. Accordingly, the claim recites at least one abstract idea.
Claim 7 recites: 
The system of claim 6, wherein the one or more processors are further configured to determine a speed limit associated with each of the one or more objects based on speed data captured in the GPS probe data.
For the following reason(s), the examiner submits that the above identified (bolded) additional limitation does not integrate the above-noted abstract idea into a practical application. The bolded limitation “…wherein the one or more processors…” is generally analogous to the bolded limitation in Claim  5 (“The system of claim 4, wherein the one or more processors are further configured to”), so Applicant should see the explanation already given for the bolded limitation constituting generic computing components which will not be repeated for sake of brevity.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 7 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
	Regarding Claim 8:
Dependent claim 8 specifies a limitation that elaborates on the abstract idea of claim 1 (“…the one or more objects…”) and thus is directed to an abstract idea nor does it recite additional limitations that integrates the claim into a practical application or amounts to "significantly more" for similar reasons to those already discussed above with regards to Claim 1, which will not be repeated for the sake of brevity.
Regarding Claim 9: 
Dependent claim 9 includes limitations that recite an abstract idea (emphasized below).
The system of claim 1, wherein the one or more processors are further configured to: 
obtain map data associated with the region; and 
update the map data of the region with the generated map data of the one or more objects.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. For the underlined limitation “obtain map data associated with the region”, the map data can be obtained from the human mind. For the underlined limitation “update the map data of the region with the generated map data of the one or more objects”, when a person sees additional objects, he/she is able to update their mental map. Accordingly, the claim recites at least one abstract idea.
Claim 9 recites: 
The system of claim 1, wherein the one or more processors are further configured to: 
obtain map data associated with the region; and 
update the map data of the region with the generated map data of the one or more objects.
For the following reason(s), the examiner submits that the above identified (bolded) additional limitations do not integrate the above-noted abstract idea into a practical application. The bolded limitation “…wherein the one or more processors…” is generally analogous to the bolded limitation in Claim  5 (“The system of claim 4, wherein the one or more processors are further configured to”), so Applicant should see the explanation already given for the bolded limitation constituting generic computing components which will not be repeated for sake of brevity. 
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Claims 10, 12, and 15-18 are directed to a method for generating map data associated with one or more objects in a region (i.e., a process). Therefore, claims 10, 12, and 15-18 are within at least one of the four statutory categories. 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 10 includes limitation that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 10 recites:
A method for generating map data associated with one or more objects in a region, the method comprising: 
receiving point cloud data associated with the region; 
generating a georeferenced top down raster image of the region, based on the point cloud data, wherein the georeferenced top down raster image is indicative of a top surface of each of the one or more objects; 
determining boundary data of the top surface of each of the one or more objects, based on the georeferenced top down raster image; and 
generating the map data associated with the one or more objects, based on the boundary data of the top surface of each of the one or more objects.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. For the limitation “A method for generating map data associated with one or more objects in a region”, a driver or any person can imagine a map data associated with certain objects that the person or driver notices like associating diners, apartment buildings, etc. with a street. The other underlined limitations are generally analogous to the underlined limitations in Claim 1, so Applicant should see the explanation already given for the underlined limitations constituting one or more of a “mental process” which will not be repeated for sake of brevity.
Claim 10 recites:
A method for generating map data associated with one or more objects in a region, the method comprising: 
receiving point cloud data associated with the region; 
generating a georeferenced top down raster image of the region, based on the point cloud data, wherein the georeferenced top down raster image is indicative of a top surface of each of the one or more objects; 
determining boundary data of the top surface of each of the one or more objects, based on the georeferenced top down raster image; and 
generating the map data associated with the one or more objects, based on the boundary data of the top surface of each of the one or more objects.
For the following reason(s), the examiner submits that the above identified (bolded) additional
limitation does not integrate the above-noted abstract idea into a practical application. The underlined limitation is generally analogous to the underlined limitation (“receive point cloud data associated with the region”) in Claim 1, so Applicant should see the explanation already given for that bolded limitation constituting insignificant pre-solutionary activity which will not be repeated for sake of brevity.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the
limitation(s) add nothing that is not already present when looking at the elements taken individually. For
instance, there is no indication that the additional elements, when considered as a whole, reflect an
improvement in the functioning of a computer or an improvement to another technology or technical
field, apply or use the above-noted judicial exception to affect a particular treatment or prophylaxis for
a disease or medical condition, implement/use the above-noted judicial exception with a particular
machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular
article to a different state or thing, or apply or use the judicial exception in some other meaningful way
beyond generally linking the use of the judicial exception to a particular technological environment, such
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP
§ 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical
application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the Revised Guidance, independent claim 10 does not include additional
elements (considered both individually and as an ordered combination) that are sufficient to amount to
significantly more than the judicial exception for the same reasons to those discussed above with
respect to determining that the claim does not integrate the abstract idea into a practical application.
	Regarding Claim 11:
Dependent claim 11 specifies limitations that elaborate on the abstract idea of claim 10 and thus is directed to an abstract idea (“generate a georeferenced top down raster image…”). However, additional limitations are recited that amount to "significantly more". The examiner notes that the limitations are generally analogous to the limitations in Claim 2, so Applicant should see the explanation already given for the limitations amounting to “significantly more” which will not be repeated for sake of brevity.
Regarding Claims 12 and 17-18:
Dependent claims 12 and 17-18 specify limitations that elaborate on the abstract idea of claim 10 and thus are directed to an abstract idea nor do they recite additional limitations that integrate the claims into a practical application or amount to "significantly more" for similar reasons to those already discussed above with regards to Claim 10, which will not be repeated for the sake of brevity.
Regarding Claims 13-14:
Dependent claims 13-14 specify limitations that elaborate on the abstract idea of claim 10 and thus are directed to an abstract idea. However, additional limitations are recited that amount to "significantly more". The examiner notes that the limitations are generally analogous to the limitations in Claims 4-5, so Applicant should see the explanation already given for the limitations amounting to “significantly more”, which will not be repeated for sake of brevity.
Regarding Claim 15: 
Dependent claim 15 includes limitations that recite an abstract idea (emphasized below).
The method of claim 10, further comprising: 
receiving GPS probe data associated with each of the one or more objects; 
determining a trace of one or more devices within the boundary data associated with each of the one or more objects, based on the GPS probe data; and
determining a direction of travel associated with each of the one or more objects, based on the trace of the one or more devices.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. The underlined limitations are generally analogous to the underlined limitations in Claim 6, so Applicant should see the explanation already given for the underlined limitations constituting one or more of a “mental process” which will not be repeated for sake of brevity. Accordingly, the claim recites at least one abstract idea.
Claim 15 recites: 
The method of claim 10, further comprising: 
receiving GPS probe data associated with each of the one or more objects; 
determining a trace of one or more devices within the boundary data associated with each of the one or more objects, based on the GPS probe data; and
determining a direction of travel associated with each of the one or more objects, based on the trace of the one or more devices.
For the following reason(s), the examiner submits that the above identified (bolded) additional limitation does not integrate the above-noted abstract idea into a practical application. The bolded limitation is generally analogous to the bolded limitation in Claim 6 (“receive GPS probe data associated with each of the one or more objects”),  so Applicant should see the explanation already given for that bolded limitation constituting insignificant pre-solutionary activity which will not be repeated for sake of brevity.
Thus, taken alone, the additional elements do not integrate the abstract idea into practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B of the Revised Guidance, dependent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding Claim 16:
Dependent claim 16 specifies a limitation that elaborates on the abstract idea of claim 15 (“determining a speed limit associated with each of the one or more objects based on speed data captured in the GPS probe data.”) and thus is directed to an abstract idea nor does it recite additional limitations that integrates the claim into a practical application or amounts to "significantly more" for similar reasons to those already discussed above with regards to Claim 15, which will not be repeated for the sake of brevity.
Claim 19 is directed to a non-transitory computer readable medium having stored thereon, computer-executable instructions for causing a computer to execute operations for generating map data associated with one or more objects in a region (i.e., a machine). Therefore, claim 19 is within at least one of the four statutory categories. 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 19 includes limitation that recite an abstract idea (emphasized below) and will be used as representative claim for the remainder of the 101 rejection. Claim 19 recites:
A non-transitory computer readable medium having stored thereon, computer-executable instructions for causing a computer to execute operations for generating map data associated with one or more objects in a region, the operations comprising: 
receiving point cloud data associated with the region; 
generating a georeferenced top down raster image of the region, based on the point cloud data, wherein the georeferenced top down raster image is indicative of a top surface of each of the one or more objects; 
determining boundary data of the top surface of each of the one or more objects, based on the georeferenced top down raster image; and 
generating the map data associated with the one or more objects, based on the boundary data of the top surface of each of the one or more objects.
The examiner submits that the foregoing underlined limitation(s) constitute “mental processes” because under its broadest reasonable interpretation, the claim covers processes that could be done mentally. The underlined limitations are generally analogous to the underlined limitations in Claim 1, so Applicant should see the explanation already given for the underlined limitations constituting one or more of a “mental process” which will not be repeated for sake of brevity.
Claim 19 recites:
A non-transitory computer readable medium having stored thereon, computer-executable instructions for causing a computer to execute operations for generating map data associated with one or more objects in a region, the operations comprising: 
receiving point cloud data associated with the region; 
generating a georeferenced top down raster image of the region, based on the point cloud data, wherein the georeferenced top down raster image is indicative of a top surface of each of the one or more objects; 
determining boundary data of the top surface of each of the one or more objects, based on the georeferenced top down raster image; and 
generating the map data associated with the one or more objects, based on the boundary data of the top surface of each of the one or more objects.
For the following reason(s), the examiner submits that the above identified (bolded) additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the bolded limitation “…non-transitory computer readable medium having stored thereon, computer-executable instructions…”, the examiner submits that this limitation amounts to one or more generic computing components to apply the above-noted abstract idea by merely using a computer readable storage to perform the process (MPEP § 2106.05). The external sources in all steps are recited at a high-level of generality (i.e., a storage device such as a memory stick).
	Thus, taken alone, the additional elements do not integrate the abstract idea into practical
application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the
limitation(s) add nothing that is not already present when looking at the elements taken individually. For
instance, there is no indication that the additional elements, when considered as a whole, reflect an
improvement in the functioning of a computer or an improvement to another technology or technical
field, apply or use the above-noted judicial exception to affect a particular treatment or prophylaxis for
a disease or medical condition, implement/use the above-noted judicial exception with a particular
machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular
article to a different state or thing, or apply or use the judicial exception in some other meaningful way
beyond generally linking the use of the judicial exception to a particular technological environment, such
that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP
§ 2106.05). Accordingly, the additional limitation(s) does not integrate the abstract idea into a practical
application because it does not impose any meaningful limits on practicing the abstract idea.
	Regarding Step 2B of the Revised Guidance, independent claim 6 does not include additional
elements (considered both individually and as an ordered combination) that are sufficient to amount to
significantly more than the judicial exception for the same reasons to those discussed above with
respect to determining that the claim does not integrate the abstract idea into a practical application.
The element of using a computer readable medium to perform the limitations amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible.
	Regarding Claim 20:
Dependent claim 20 specifies limitations that elaborate on the abstract idea of claim 19 and thus is directed to an abstract idea (“generate a georeferenced top down raster image…”). However, additional limitations are recited that amount to "significantly more". The examiner notes that the limitations are generally analogous to the limitations in Claim 2, so Applicant should see the explanation already given for the limitations amounting to “significantly more” which will not be repeated for sake of brevity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “at least one standard computer vision filtering technique”. However, the phrase is subjective as to which techniques are “standard”. One of the computer vision filtering technique examples is the “gridding technique” described in Paragraphs [0048]-[0049]. Furthermore, Paragraph [0052] uses examples of pixel intensity, density thresholding, dilation and erosion followed by a contour detection algorithm. While these paragraphs describe certain examples of computer vision filtering techniques used, the specification is silent as to whether the described computer vision filtering techniques are the only techniques that are to be considered “standard”, or whether other computer vision filtering techniques other than the examples shown in the specification may be considered “standard”. As such, this phrase renders this claim indefinite.  For purposes of compact prosecution, the “at least one standard computer vision filtering technique” is being interpreted to mean the techniques described in Paragraphs [0048]-[0049] and [0052] as well as any other computer vision filtering techniques.  Appropriate corrections are required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Network 119 (Paragraphs [0029], [0035], [0037], [0039]-[0040])
Diagram 500 (Paragraph [0072])
Unless Applicant states on the record otherwise, the examiner interprets these elements as being critical elements purely because they were actually assigned reference numbers in the specification whereas other elements (presumably non-critical) were not assigned reference numbers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Bridge 401 (Paragraphs [0073] and [0075]) appears to be an inadvertent typo as it appears likely that Figs. 3D and 3E refer to tunnel 301 (Paragraphs [0062]-[0063]). Reference character 401 refers to the divider (Paragraphs [0067]-[0069]) and reference character 501 refers to the bridge (Paragraphs [0072], [0074]-[0076]).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9-10, 12, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORENO et. al. (CA 3030513 A1), herein MORENO.
As to Claims 1, 10, and 19 (Each Independent), MORENO discloses:
A system [per Claim 1]/method [per Claim 10]/ non-transitory computer readable medium having stored thereon, computer-executable instructions for causing a computer to execute operations [per Claim 19] for generating map data associated with one or more objects in a region (Col. 22 Lines 14-19), the system [per Claim 1]/method [per Claim 10]/operations [per Claim 19] comprising: 
a memory configured to store instructions [per Claim 1] (Col. 10 Lines 11-14);
one or more processors configured to execute the instructions to [per Claim 1]  (Col. 21, Lines 21-25): 
receive [per Claim 1]/receiving [per Claims 10 and 19] point cloud data associated with the region (Col. 31 Lines 4-7); 
generate/generating  a georeferenced top down raster image of the region, based on the point cloud data (Col. 9 Lines 13-18), wherein the georeferenced top down raster image is indicative of a top surface of each of the one or more objects (Col. 9 Lines 12-26); 
determine [per Claim 1]/determining [per Claims 10 and 19]  boundary data of the top surface of each of the one or more objects (Col. 16 Lines 4-6), based on the georeferenced top down raster image (Col. 9 Lines 12-26); and 
generate [per Claim 1]/generating [per Claims 10 and 19]  the map data associated with the one or more objects, based on the boundary data of the top surface of each of the one or more objects (Col. 5 Lines 1-5).
As to Claims 3 and 12 MORENO discloses
The system of claim 1/method of claim 10, and MORENO further discloses:
wherein to determine [per Claim 3]/determining [per Claim 12] the boundary data of the top surface of each of the one or more objects, the one or more processors are further configured to identify [per Claim 3]/further comprises identifying [per Claim 12], a boundary of the top surface of each of the one or more objects from the georeferenced top down raster image (Col. 12 Lines 10-14), based on one or more of a semantic image segmentation deep learning model or at least one standard computer vision filtering technique (Col. 12 Lines 5-7, 14-20).
As to Claims 9 and 18, MORENO discloses 
The system of claim 1, wherein the one or more processors are further configured to/method of claim 10 further comprising: 
obtain [per Claim 9]/obtaining [per Claim 18] map data associated with the region (Col. 22 Lines 14-19); and
update [per Claim 9]/updating [per Claim 18] the map data of the region with the generated map data of the one or more objects (Col. 23 Lines 6-29, Col. 24 Lines 1-11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 11, 13-14, and 20 are rejected under 35 U.S.C. 103 as being obvious over MORENO et. al. (CA 3030513 A1), herein MORENO.
As to Claims 2, 11, and 20, MORENO discloses
The system of claim 1/method of Claim 10/non-transitory computer readable medium of Claim 19, and MORENO further renders obvious:
wherein to generate the georeferenced top down raster image of the region, the one or more processors are further configured to [per Claim 2]/ wherein generating the georeferenced top down raster image of the region further comprises [per Claim 11]/wherein for generating the georeferenced top down raster image of the region, the operations further comprise [per Claim 20]: 
filter [per Claim 2]/filtering [per Claims 11 and 20] one or more points of the point cloud data falling below a threshold height from a ground level to obtain height filtered point cloud data (Col. 12 Lines 10-11, 21-30, Col. 13 Lines 1-4, Col. 14 Lines 10-23; note that this is obvious in view of MORENO because a POSITA would obviously understand that points can be filtered out as outliers if they fall below a threshold height such as 2 ft above the ground level, in the exact same manner as how the points can be filtered out as outliers if they are beyond a threshold distance away from a horizontal plane such as a roof edge height as disclosed by MORENO, since the ground level may represent a horizontal plane as well); and
generate [per Claim 2]/generating [per Claims 11 and 20] the georeferenced top down raster image, based on the height filtered point cloud data (Col. 9 Lines 16-18).
As to Claims 4 and 13, MORENO discloses
The system of claim 1/method of claim 10, and MORENO further renders obvious:
wherein to generate the map data associated with each of the one or more objects, the one or more processors are further configured to determine [per Claim 4]/generating the map data associated with each of the one or more objects further comprises determining [per Claim 13] a median of the top surface of each of the one or more objects (Col. 11 Lines 18-24, Col. 12 Lines 21-28; note that when the object is a building of interest and the top surface of the object is thus the roof of the building of interest, then the center points of the roof of the building of interest, as discussed in the mentioned citations above, are obviously determined as the median of the top surface of the object; additionally: “Upon receiving the approximate location input, the input module 110 can retrieve point cloud data, for example such as raw LiDAR data 300 as shown in FIG. 3A, corresponding to said approximate location. For example, if the geographical location is provided in the form of a latitude and longitude, it can be presumed that the desired building is centered on the provided coordinates, and point cloud data can be retrieved in a predefined radius therearound”.).
As to Claims 5 and 14, MORENO renders obvious
The system of claim 4/method of claim 13, and MORENO further discloses:
wherein the one or more processors are further configured to determine [per Claim 5]/ further comprising determining [per Claim 14] determine one or more of a centerline geometry, a start point, or an end point of the top surface of each of the one or more objects, based on the median (Col. 12 Lines 21-28).
Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over MORENO et. al. (CA 3030513 A1), herein MORENO and further in view of Wilson (US 20120095682 A1).
As to Claims 6 and 15, MORENO discloses
the system of claim 1/method of claim 10, but MORENO does not disclose receiving GPS probe data associated with each of the one or more objects, determining a trace of one or more devices within the boundary data associated with each of the one or more objects based on the GPS probe data, and determining a direction of travel associated with each of the one or more objects based on the trace of the one or more devices. 
However, Wilson, in the same field of endeavor, teaches
wherein the one or more processors are further configured to: [per Claim 6]/further comprising: [per Claim 15]
receive [per Claim 6]/receiving [per Claim 15] GPS probe data associated with each of the one or more objects (Paragraphs [0044]: “GPS measurements (probe trace points)”, Paragraph [0180]: “Probe data described herein may be used to derive average speed(s) as a function of distance(s) along road(s). The function for a given road may be different on a road that is approaching an intersection, or more specifically a highway off ramp.”); 
determine [per Claim 6]/determining [per Claim 15] a trace of one or more devices within the boundary data associated with each of the one or more objects, based on the GPS probe data (Paragraphs [0044]: “GPS measurements (probe trace points)”, [0095]-[0096] and Fig. 3: Processor-510 and GPS-226); and 
determine [per Claim 6]/determining [per Claim 15] a direction of travel associated with each of the one or more objects, based on the trace of the one or more devices (Paragraph [0003]: “A segment of a transportation network (referred to as a transportation network segment) is a portion of the transportation network that represents a path of travel for a vehicle or pedestrian without a method of entry or exit other than at its end points.”, Paragraph [0095]: “Probe trace points identify coordinates on the surface of the Earth, which are usually expressed in latitude, longitude and, possibly, altitude (e.g., in meters above sea level). The time at which these measurements were recorded may also be stored. From a sequential set of these measurements, heading, velocity and slope can be derived”).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified receiving point cloud data associated with the region, generating a georeferenced top down raster image of the region indicative of the top surface of each object and determining boundary data of the top surface as disclosed in MORENO to include the limitations of receiving GPS probe data associated with each of the one or more objects, determining a trace of one or more devices within the boundary data associated with each of the one or more objects based on the GPS probe data, and determining a direction of travel associated with each of the one or more objects based on the trace of the one or more devices as taught by Wilson. Obtaining GPS probe measurements would help in determining the direction of travel associated with the object.
As to Claims 7 and 16, MORENO as modified by Wilson teaches
The system of claim 6/method of claim 15
and, Wilson further teaches
wherein the one or more processors are further configured to determine [per Claim 6]/ further comprising determining [per Claim 16] a speed limit associated with each of the one or more objects based on speed data captured in the GPS probe data (Paragraphs [0044], [0047]: “A transportation network can be modeled and stored as a digital representation in a digital map database. In so doing, the transportation network is usually represented by geometry and associated attribution. In the context of a transportation network, attribution limits how travel can flow on the network and can be referred to as travel restrictions. For example, attribution may include: speed of travel…”, [0180]: “Probe data described herein may be used to derive average speed(s) as a function of distance(s) along road(s). The function for a given road may be different on a road that is approaching an intersection, or more specifically a highway off ramp.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified receiving point cloud data associated with the region, generating a georeferenced top down raster image of the region indicative of the top surface of each object and determining boundary data of the top surface as disclosed in MORENO to include the limitations of determining a speed limit associated with each of the one or more objects based on speed data captured in the GPS probe data as taught by Wilson, in order to determine real-time map data in terms of traffic conditions in bridges, tunnels, flyovers, etc. A traffic condition can be easily determined based on a comparison of average speed data to speed limit data. So if for example the actual vehicle speed average is above or below the posted speed limit by a certain amount, a magnitude/severity of a traffic condition (or lack thereof) could be easily determined. 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being obvious over MORENO et. al. (CA 3030513 A1), herein MORENO and further in view of Hinton et. al. (US 6608913 B1), herein Hinton.
As to Claims 8 and 17, MORENO discloses
the system of claim 1 [per Claim 8]/the method of claim 10 [per Claim 17], but MORENO does not disclose, but Hinton, in the same field of endeavor, teaches wherein the one or more objects include one or more of a tunnel, a divider, a bridge, a flyover, or a roundabout (Col. 3 Lines 44-49).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified receiving point cloud data associated with the region, generating a georeferenced top down raster image of the region indicative of the top surface of each object and determining boundary data of the top surface as disclosed MORENO so that the one or more objects include one or more of a tunnel, a divider, a bridge, a flyover, or a roundabout, as taught by Hinton, in order to incorporate the advantages of utilizing point cloud data with additional elements such as tunnels and bridges, instead of just using them for creating maps/models of buildings and the like.
Conclusion
	The Examiner has cited particular paragraphs or columns and line numbers in the references
applied to the claims above for the convenience of the Applicant. Although the specified citations are
representative of the teachings of the art and are applied to specific limitations within the individual
claim, other passages and figures may apply as well. It is respectfully requested of the Applicant in
preparing responses, to fully consider the references in their entirety as potentially teaching all or part
of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by
the Examiner. See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its
entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore
& Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S.
851 (1984). See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable (e.g. US-20190279420-A1 which is a patent family of CA3030513A1). When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to
the application as a whole (analogous art), or (c) have significant relevance to one or more specific
limitation/-s within the claims. If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be
found useful to the Applicant. Currently, it is the Office’s belief that the reason/-s for why a particular
reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot
determine why any one or more reference/-s has/have been included on a PTO-892, upon request from
the Applicant, the Examiner can provide an explanation within a future Office action and/or during a
future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.P./Examiner, Art Unit 3663                                                                                                                                                                                                        
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663